State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: November 6, 2014                   518710
________________________________

In the Matter of SIDNEY HAYES,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   September 16, 2014

Before:   Peters, P.J., Stein, McCarthy, Rose and Devine, JJ.

                             __________


     Sidney Hayes, Gouverneur, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent which found petitioner
guilty of violating a prison disciplinary rule.

      Petitioner, a prison inmate, commenced this CPLR article 78
proceeding challenging a determination, after a tier III
disciplinary hearing, finding him guilty of violating a prison
disciplinary rule prohibiting the possession of alcohol. The
Attorney General has advised this Court that the determination
has been administratively reversed, all references thereto have
been expunged, and the mandatory $5 surcharge has been refunded
to petitioner's inmate account. Although not mentioned in the
letter from the Attorney General, we note that "any loss of good
time incurred by petitioner as a result of the determination
                              -2-                  518710

should be restored" (Matter of Benitez v Fischer, 118 AD3d 1237,
1238 [2014] [internal quotation marks and citations omitted]).
In view of this, and given that petitioner has otherwise received
all of the relief to which he is entitled, the matter is
dismissed as moot (see id.; Matter of Loper v Fischer, 118 AD3d
1234, 1234 [2014]).

      Peters, P.J., Stein, McCarthy, Rose and Devine, JJ.,
concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court